Citation Nr: 1118596	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  05-24 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1965 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO), in which the benefit sought on appeal was denied.  

The Veteran presented testimony before the undersigned at a Board hearing at the RO in April 2009.  A copy of the hearing transcript has been associated with the claims. 

In May 2009, the Board remanded the matter on appeal for additional development.   The Board instructed the Agency of Original Jurisdiction (AOJ) to provide the Veteran with additional notice and to request the Army and Joint Services Records and Research Center (JSRRC) and the National Personnel Records Center (NPRC) for verification of the Veteran's alleged stressor events.  Conditional upon the verification of any inservice stressor event, the AOJ was instructed to schedule the Veteran for a VA examination.  The record reflects that the Veteran's alleged inservice stressor events were verified, and he was scheduled for a VA examination, but he failed to show.

The Board is cognizant that during the pendency of this appeal, the Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) held that VA should consider alternative current conditions within the scope of the filed claim.  Id.  A preliminarily review the case at hand shows that Clemons would be applicable, and the matter has been re-characterized as shown above. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets that another remand is necessary in this case.  Review of the record reveals that there has been some confusion regarding the Veteran's current address, and that because of such problems, he has not received key correspondence from VA.  Specifically, there is no indication that the Veteran received notice of his scheduled December 2010 VA examination, for which he failed to report.  

38 C.F.R. § 3.655 provides that failure to report for a VA examination in connection with a claim for compensation, without good cause, results in the issuance of a decision based on the evidence of record.  Examples of good cause include, but are not limited to, illness or hospitalization of the Veteran, or the death of an immediate family member.  In this case, the Veteran contends that he did not receive notification informing him of the date of his scheduled examination.  There is no indication in the record the notice letter was sent to his current address or that he was actually informed of the date of the examination.  He also has indicated his willingness to appear for a rescheduled VA examination.  The Board finds that the Veteran has established good cause for his failure to appear, and that the VA examination should be rescheduled.  The Veteran should be contacted at his current address on file and informed of the time and place of any such examination.

Also, VA should resend a copy of the Veteran's May 2010 Board Remand and June 2009 notice letter, asking for additional information about his alleged inservice stressor events, to his current address.

In addition, as mentioned above, the Court's holding in Clemons is applicable here as the records reflect several other mental disorders.  Therefore, other diagnoses are to be considered as part of the underlying claim.  To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than PTSD.  The RO has also not provided adequate notification addressing what is needed for a claim incorporating such diagnoses.  This is significant because the statutory and regulatory provisions addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304, are different from the provisions addressing other service connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Corrective notification action, as well as further adjudication, is thus needed.  38 C.F.R. §§ 3.159(b), 19.9.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's last known address on file has been updated in VA systems.  Send a copy of the May 2009 Board Remand and June 2009 notice letter to the Veteran's latest known address on file.  [Note: these records were previously incorrectly sent to a location in Whitelaw, Wisconsin; the Veteran contends he did not receive because they were not sent to his current address.]

2.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim on appeal, now characterized as service connection for a psychiatric disorder, to include PTSD.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim, in terms of 38 C.F.R. §§ 3.303, 3.307, and 3.309, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The RO/AMC should conduct any further adjudication deemed necessary.

3.  The RO/AMC should schedule the Veteran for a VA psychiatric examination, with the appropriate specialist, to   determine whether the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125, and if so, to ascertain whether any such diagnosed disorder is supported by the Veteran's claimed inservice stressor events and if the current symptoms are related to an inservice stressful event.  For any other diagnosed psychiatric disorder, the examiner should provide a medical opinion indicating whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such condition is related to service.  

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.  

A complete rationale for all opinions provided should be given.  The examiner is unable to address any inquiry sought above, and then he or she should explain why.

The examiner should include in the examination report the rationale for any opinion expressed.  The examiner is unable to address any inquiry sought above, and then he or she should explain why.

3.  The RO should then re-adjudicate the claim for service connection for a psychiatric disorder, to include PTSD.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


